IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00282-CR

LAWRENCE VASQUEZ,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2015-589-C1


                          MEMORANDUM OPINION


      Lawrence Gregory Vasquez pled guilty without a plea bargain to the offenses of

Possession of a Controlled Substance, Cocaine, with the intent to deliver, in an amount

of four grams or more but less than 200 grams in a drug free zone and Possession of a

Controlled Substance, Methamphetamine, with the intent to deliver, in an amount of four

grams or more but less than 200 grams in a drug free zone. See TEX. HEALTH & SAFETY

CODE ANN. §§ 481.112; 481.134 (West 2017). After a presentence investigation, the trial

court sentenced Vasquez to 20 years in prison for each offense with the sentences to run
concurrently.

       Vasquez’s appellate attorney filed a motion to withdraw and an Anders brief in

support of the motion to withdraw, asserting that the appeal presents no issues of

arguable merit. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

Counsel advised Vasquez that counsel had filed the motion and brief pursuant to Anders,

advised Vasquez of his right to review the record, and advised Vasquez of his right to

submit a response on his own behalf. Vasquez did not submit a response.

       Counsel asserts in the Anders brief that counsel has made a thorough review of the

entire record, including the guilty plea, waiver of jury trial, and stipulation of evidence;

the sufficiency of the evidence; the sentencing; trial counsel’s failure to prepare for

sentencing; and the reasonableness of the sentence. After the review, counsel concludes

there is no non-frivolous issue to raise in this appeal. Counsel's brief evidences a

professional evaluation of the record for error, and we conclude that counsel performed

the duties required of appointed counsel. See Anders, 386 U.S. at 744; High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re Schulman, 252 S.W.3d 403, 407 (Tex.

Crim. App. 2008).

       Upon the filing of an Anders brief, as the reviewing appellate court, it is our duty

to independently examine the record to decide whether counsel is correct in determining

that an appeal is frivolous. See Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991). Arguments are frivolous when they "cannot conceivably


Vasquez v. State                                                                         Page 2
persuade the court." McCoy v. Court of Appeals, 486 U.S. 429, 436, 108 S. Ct. 1895, 100 L.

Ed. 2d 440 (1988).

        Having carefully reviewed the entire record and the Anders brief, we have

determined that this appeal is frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005). Accordingly, we affirm the trial court’s Judgment of Conviction by

Court—Waiver of Jury Trial (Count I) signed on May 14, 2018 and the trial court’s

Judgment of Conviction by Court—Waiver of Jury Trial (Count II) signed on May 14,

2018.

        Should Vasquez wish to seek further review of this case by the Texas Court of

Criminal Appeals, he must either retain an attorney to file a petition for discretionary

review or must file a pro se petition for discretionary review. No substitute counsel will

be appointed. Any petition for discretionary review must be filed within thirty days from

the date of this opinion or the last timely motion for rehearing or timely motion for en

banc reconsideration has been overruled by this Court. See TEX. R. APP. P. 68.2. Any

petition and all copies of the petition for discretionary review must be filed with the Clerk

of the Court of Criminal Appeals. See TEX. R. APP. P. 68.3. (Tex. Crim. App. 1997, amended

eff. Sept. 1, 2011).   Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

68.4. See also In re Schulman, 252 S.W.3d at 409 n.22.

        Counsel's motion to withdraw from representation of Vasquez is granted, and


Vasquez v. State                                                                       Page 3
counsel is discharged from representing Vasquez. Notwithstanding counsel’s discharge,

counsel must send Vasquez a copy of our decision, notify him of his right to file a pro se

petition for discretionary review, and send this Court a letter certifying counsel's

compliance with Texas Rule of Appellate Procedure 48.4. TEX. R. APP. P. 48.4; see also In

re Schulman, 252 S.W.3d at 409 n.22.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed March 27, 2019
Do not publish
[CR25]




Vasquez v. State                                                                    Page 4